Exhibit 10.1

MANNKIND CORPORATION

COMMON STOCK AND WARRANT

PURCHASE AGREEMENT

This COMMON STOCK AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as
of the 18th day of October, 2012 by and between MannKind Corporation, a Delaware
corporation (the “Company”), and The Mann Group LLC (such Purchaser, including
its successors and assigns, the “Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
Company desires to issue and sell to the Purchaser, and the Purchaser desires to
purchase from the Company, 40,000,000 shares of the Company’s common stock,
$0.01 par value (the “Shares”) and 40,000,000 Common Stock Warrants in
substantially the form attached hereto as Exhibit A (the “Warrants”), each of
which shall be exercisable for 0.75 of a share of the Company’s common stock and
collectively shall be exercisable for up to an aggregate of 30,000,000 shares of
the Company’s common stock (the “Warrant Shares” and together with the Shares
and the Warrants, the “Securities”).

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

1. Purchase and Sale of Stock and Warrants.

1.1 Sale and Issuance of Common Stock and Warrants. On the basis of the
representations and warranties herein, and upon the terms and subject to the
conditions hereof, the Purchaser agrees to purchase from the Company and the
Company agrees to issue and sell to the Purchaser, (a) the Shares at the price
of $2.59 per Share, which is the consolidated closing bid price for the
Company’s common stock as reported by The Nasdaq Global Market on October 17,
2012 (the “Per Share Purchase Price”), and (b) the Warrants at the price of
$0.125 per Warrant (the “Per Warrant Purchase Price”).

1.2 Closing. Subject to the satisfaction or waiver of the conditions set forth
herein, the purchase and sale of the Shares and the Warrants pursuant to this
Agreement (the “Closing”) shall take place at the offices of the Company within
three business days following the Company’s receipt of the requisite stockholder
approval to increase the number of the Company’s authorized shares of common
stock as necessary for the issuance of the Shares hereunder and the issuance of
the Warrant Shares upon exercise of the Warrants, or at such later time or other
place as the Company and the Purchaser may mutually agree. The date on which the
Closing actually takes place is referred to herein as the “Closing Date”. At
such time, the Company shall cause its transfer agent to deliver to the
Purchaser a certificate representing the Shares and the Company shall deliver to
the Purchaser a certificate representing the Warrants against payment therefor,
which payments shall be made, at the discretion of the Company, in the form of
(a) cash, by wire transfer of immediately available funds to an account
designated by the Company, (b) the cancellation of indebtedness owed by the
Company to the Purchaser under that certain Amended and Restated Promissory
Note, dated October 18, 2012 (the “Note”), the amount of such indebtedness
cancelled to be equal to the number of Shares and Warrants not

 

1.



--------------------------------------------------------------------------------

paid for in cash by the Purchaser, if any, multiplied by the Per Share Purchase
Price and the Per Warrant Purchase Price, respectively, or (c) a combination of
the foregoing; provided, however, that any cancellation of indebtedness shall be
applied only to the outstanding principal balance under the Note and not to any
accrued interest. In connection with any cancellation of indebtedness, the
Purchaser shall record an appropriate notation on Exhibit A to the Note to
reflect such cancellation as a payment of principal on the Note.

2. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchaser that:

(a) All corporate action on the part of the Company, its officers, directors and
stockholders necessary for the authorization of this Agreement and the Warrants,
the performance of all obligations of the Company hereunder and thereunder, and
the authorization, sale, issuance and delivery of the Shares and Warrants
pursuant hereto and the Warrant Shares pursuant to the Warrants has been taken.

(b) This Agreement constitutes a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) equitable principles of general applicability relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

(c) Assuming the accuracy of the representations and warranties of the Purchaser
contained in Section 3 hereof, the offer, sale and issuance of the Shares and
Warrants pursuant hereto and of the Warrant Shares pursuant to the Warrants will
be exempt from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and will have been registered or qualified (or
are exempt from registration and qualification) under the registration, permit
or qualification requirements of all applicable state securities laws.

3. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company that:

(a) The Purchaser has full right, power and authority to enter into this
Agreement and to consummate the transactions contemplated hereby and has taken
all necessary action to authorize the execution, delivery and performance of
this Agreement.

(b) This Agreement constitutes a valid and binding obligation of the Purchaser
enforceable against the Purchaser in accordance with its terms, except as may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally and (ii) equitable principles of general applicability relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

(c) The Purchaser understands that nothing in this Agreement or any other
materials presented to the Purchaser in connection with the purchase and sale of
the Securities

 

2.



--------------------------------------------------------------------------------

constitutes legal, tax or investment advice. The Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its investment in the Securities.

(d) The Purchaser understands that the Securities have not been registered under
the Securities Act. The Purchaser also understands that the Securities will be
offered and sold pursuant to an exemption from registration contained in the
Securities Act based in part upon the Purchaser’s representations contained in
this Agreement.

(e) The Purchaser has substantial experience in evaluating and investing in
private placement transactions of securities in companies similar to the Company
so that it is capable of evaluating the merits and risks of its investment in
the Company and has the capacity to protect its own interests. The Purchaser
must bear the economic risk of this investment indefinitely unless the
Securities are registered pursuant to the Securities Act, or an exemption from
registration is available. The Purchaser understands that the Company has no
present intention of registering any of the Securities. The Purchaser also
understands that there is no assurance that any exemption from registration
under the Securities Act will be available and that, even if available, such
exemption may not allow the Purchaser to transfer all or any portion of the
Securities under the circumstances, in the amounts or at the times the Purchaser
might propose.

(f) The Purchaser is acquiring the Securities for the Purchaser’s own account
for investment only, and not with a view towards their distribution.

(g) The Purchaser has the capacity to protect its own interests in connection
with the transactions contemplated in this Agreement and the Warrants.

(h) The Purchaser is an accredited investor within the meaning of Regulation D
under the Securities Act.

4. Restrictions on Transfer

4.1 Rule 144. The Purchaser acknowledges and agrees that the Securities are
“restricted securities” as defined in Rule 144 promulgated under the Securities
Act as in effect from time to time and must be held indefinitely unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. The Purchaser has been advised or is aware of the
provisions of Rule 144, which permits limited resale of securities purchased in
a private placement subject to the satisfaction of certain conditions,
including, among other things: the availability of certain current public
information about the Company, the resale occurring following the required
holding period under Rule 144 and the number of securities being sold during any
three-month period not exceeding specified limitations.

 

3.



--------------------------------------------------------------------------------

4.2 Restrictive Legend. The Purchaser acknowledges and agrees that each
certificate representing the Securities shall be stamped or otherwise imprinted
with a legend substantially similar to the following (in addition to any legend
required under applicable state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER
THE ACT OR UNLESS THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO
THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT REQUIRED.

4.3 Legend Removal. The Company shall be obligated to reissue promptly
unlegended certificates at the request of the Purchaser if the Purchaser shall
have obtained an opinion of counsel (which counsel may be counsel to the
Company) reasonably acceptable to the Company to the effect that the Securities
proposed to be disposed of may lawfully be so disposed of without registration,
qualification and legend.

5. Miscellaneous.

5.1 Successors and Assigns. This Agreement may not be assigned by either party
without the prior written consent of the other party. Subject to the preceding
sentence, this Agreement will be binding upon the parties and their respective
successors and assigns.

5.2 Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

5.3 Counterparts; Facsimile. This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Facsimile and electronic (PDF)
signatures shall be as effective as original signatures.

5.4 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

5.5 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or upon facsimile
transmission and by courier service (with proof of service), or by registered or
certified mail (return receipt requested and first-class postage prepaid) and
addressed to the party to be notified at the address indicated for such party on
the signature page hereof, or at such other address as such party may designate
by 10 days’ advance written notice to the other parties.

5.6 Finder’s Fee. Each party represents that it neither is nor will be obligated
for any finders’ fee or commission in connection with this transaction.

5.7 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of both the Company and the Purchaser.

 

4.



--------------------------------------------------------------------------------

5.8 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

5.9 Entire Agreement. This Agreement and the other documents referred to herein
constitute the entire agreement among the parties and no party shall be liable
or bound to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.

5.10 Term. This Agreement shall terminate upon the day following the Closing.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

5.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

MANNKIND CORPORATION By:  

/s/ Matthew J. Pfeffer

  Matthew J. Pfeffer   Chief Financial Officer

Address:     28903 North Avenue Paine   Valencia, California 91355 THE MANN
GROUP LLC

By:  

/s/ Alfred E. Mann

  Alfred E. Mann   Managing Member

Address:     12744 San Fernando Rd.   Sylmar, California 91342

[SIGNATURE PAGE TO COMMON STOCK AND WARRANT PURCHASE AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMON STOCK WARRANT

THIS WARRANT AND THE UNDERLYING SECURITIES HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED OR THE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT AN OPINION IS
REQUIRED PURSUANT TO THE AGREEMENT UNDER WHICH THE SECURITIES WERE ISSUED.

MANNKIND CORPORATION

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.: [                    ]      Number of Warrants: [             ]
Date of Issuance: [                  ]      (“Issuance Date”)    Expiration
Date:  [        1         ]      (“Expiration Date”)   

MannKind Corporation, a Delaware corporation (the “Company”), certifies that,
for good and valuable consideration, the receipt and sufficiency of which are
acknowledged, The Mann Group LLC, the registered holder hereof or its permitted
assigns (the “Holder”), is entitled, subject to the terms set forth below, to
purchase from the Company, at the Exercise Price (as defined below) then in
effect, upon surrender of this Warrant to Purchase Common Stock (including any
Warrants to Purchase Common Stock issued in exchange, transfer or replacement
hereof, the “Warrant”), at any time or times on or after the date hereof (the
“Exercisability Date”), but not after 5:30 p.m., New York Time, on the
Expiration Date,                     (                    ) fully paid and
nonassessable shares of Common Stock (as defined below) (the “Warrant Shares”).
Except as otherwise defined herein, capitalized terms in this Warrant shall have
the meanings set forth in Section 15.

 

 

1 

Expiration Date to be the date that is 53 weeks following the Issuance Date.



--------------------------------------------------------------------------------

1. EXERCISE OF WARRANT.

(a) Mechanics of Exercise. Subject to the terms and conditions hereof
(including, without limitation, the limitations set forth in Section 1(d)), this
Warrant may be exercised by the Holder on any day on or after the Exercisability
Date, in whole or in part (but not as to fractional shares), by (i) delivery of
a written notice, in the form attached hereto as Exhibit A (the “Exercise
Notice”), of the Holder’s election to exercise this Warrant and (ii) if both
(A) the Holder is not electing a Cashless Exercise (as defined below) pursuant
to Section 1(c) of this Warrant and (B) a registration statement registering the
issuance of the Warrant Shares under the Securities Act of 1933, as amended (the
“Securities Act”), is effective and available for the issuance of the Warrant
Shares, or an exemption from registration under the Securities Act is available
for the issuance of the Warrant Shares, payment to the Company of an amount
equal to the applicable Exercise Price multiplied by the number of Warrant
Shares as to which this Warrant is being exercised (the “Aggregate Exercise
Price”) in cash or wire transfer of immediately available funds (a “Cash
Exercise”). The Holder shall not be required to surrender this Warrant in order
to effect an exercise hereunder, provided that in the event of an exercise of
this Warrant for all Warrant Shares then issuable hereunder, this Warrant is
surrendered to the Company by the second (2nd) Trading Day following the date on
which the Company has received each of the Exercise Notice and, if this Warrant
is being exercised pursuant to a Cash Exercise, the Aggregate Exercise Price
(the “Exercise Delivery Documents”). On or before the first (1st) Trading Day
following the date on which the Company has received the Exercise Delivery
Documents, the Company shall transmit by email or facsimile an acknowledgment of
confirmation of receipt of the Exercise Delivery Documents to the Holder and the
Company’s transfer agent for the Common Stock (the “Transfer Agent”). The
Company shall deliver any objection to the Exercise Delivery Documents on or
before the first (1st) Trading Day following the date on which the Company has
received all of the Exercise Delivery Documents. In the event of any discrepancy
or dispute, the records of the Company shall be controlling and determinative in
the absence of manifest error. On or before the third (3rd) Trading Day
following the date on which the Company has received the Exercise Notice duly
completed and executed by the Holder, and in the case of a Cash Exercise, the
Aggregate Exercise Price (the “Share Delivery Date”), the Company shall, upon
the request of the Holder, instruct the Transfer Agent to issue and dispatch by
overnight courier to the address as specified in the Exercise Notice, a
certificate, registered in the Company’s share register in the name of the
Holder or its designee, for the number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise. Upon delivery of the Exercise
Delivery Documents and surrender of this Warrant, the Holder shall be deemed for
all corporate purposes to have become the holder of record of the Warrant Shares
with respect to which this Warrant has been exercised, irrespective of the date
of delivery of the certificates evidencing such Warrant Shares. If this Warrant
is submitted in connection with any exercise pursuant to this Section 1(a) and
the number of Warrant Shares represented by this Warrant submitted for exercise
is greater than the number of Warrant Shares being acquired upon an exercise,
then the Company shall as soon as practicable and in no event later than five
(5) Trading Days after any exercise and at its own expense, issue a new Warrant
(in accordance with Section 7(e)) representing the right to purchase the number
of Warrant Shares purchasable immediately prior to such exercise under this
Warrant, less the number of Warrant Shares with respect to which this Warrant is
exercised. The Company shall pay any and all taxes that may be



--------------------------------------------------------------------------------

payable with respect to the issuance and delivery of Warrant Shares upon
exercise of this Warrant; provided, however, that the Company shall not be
required to pay any tax which may be payable based on the income of the Holder
or in respect of any transfer involved in the registration of any certificates
for Warrant Shares or Warrants in a name other than that of the Holder or an
affiliate thereof. The Holder shall be responsible for all other tax liability
that may arise as a result of holding or transferring this Warrant or receiving
Warrant Shares upon exercise hereof.

In addition to any other rights available to the Holder, if the Company fails to
cause the Transfer Agent to transmit to the Holder certificates representing the
Warrant Shares or to credit the Holder’s balance account with The Depository
Trust Company for such number of Warrant Shares to which the Holder is entitled
upon the Holder’s exercise pursuant to an exercise on or before the Share
Delivery Date, and if after such date the Holder purchases (in an open market
transaction or otherwise) or the Holder’s brokerage firm otherwise purchases,
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
Warrant Shares which the Holder anticipated receiving upon such exercise (a
“Buy-In”), then the Company shall within five (5) Trading Days after the
Holder’s request and in the Holder’s discretion, either (i) pay cash to the
Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate and to issue such Warrant Shares shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Warrant Shares or credit such Holder’s balance account with
DTC and pay cash to the Holder in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number of shares of Common Stock,
times (B) the Weighted Average Price of a share of Common Stock on the date of
exercise.

(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $2.60
per share of Common Stock, subject to adjustment as provided herein.

(c) Cashless Exercise. Notwithstanding anything contained herein to the
contrary, if a registration statement registering the issuance of the Warrant
Shares under the Securities Act is not effective or available for the issuance
of the Warrant Shares and an exemption from registration under the Securities
Act is not available for the issuance of the Warrant Shares, the Holder may, in
its sole discretion, exercise this Warrant in whole or in part and, in lieu of
making the cash payment otherwise contemplated to be made to the Company upon
such exercise in payment of the Aggregate Exercise Price, elect instead to
receive upon such exercise the “Net Number” of shares of Common Stock determined
according to the following formula (a “Cashless Exercise”):

 

Net Number =    (A x B) - (A x C)   

B

 

For purposes of the foregoing formula: A=   the total number of shares with
respect to which this Warrant is then being exercised. B=   the Weighted Average
Price of the shares of



--------------------------------------------------------------------------------

  Common Stock (as reported by Bloomberg) on the date immediately preceding the
date of the Exercise Notice. C=   the Exercise Price then in effect for the
applicable Warrant Shares at the time of such exercise.

(d) No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share that the Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

(a) Adjustment upon Subdivision or Combination of Shares of Common Stock. If the
Company at any time on or after the Issuance Date subdivides (by any stock
split, stock dividend, recapitalization or otherwise) one or more classes of its
outstanding shares of Common Stock into a greater number of shares, the Exercise
Price in effect immediately prior to such subdivision will be proportionately
reduced and the number of Warrant Shares will be proportionately increased. If
the Company at any time on or after the Issuance Date combines (by combination,
reverse stock split or otherwise) one or more classes of its outstanding shares
of Common Stock into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination will be proportionately increased and the
number of Warrant Shares will be proportionately decreased. Any adjustment under
this Section 2(a) shall become effective at the close of business on the date
the subdivision or combination becomes effective.

(b) Other Events. If any event occurs of the type contemplated by the provisions
of Section 2(a) but not expressly provided for by such provisions (including,
without limitation, the granting of stock appreciation rights, phantom stock
rights or other rights with equity features to the holders of the Company’s
equity securities), then the Company’s Board of Directors will make an
appropriate adjustment in the Exercise Price and the number of Warrant Shares so
as to protect the rights of the Holder; provided, that no such adjustment
pursuant to this Section 2(b) will increase the Exercise Price or decrease the
number of Warrant Shares as otherwise determined pursuant to this Section 2.

(c) Par Value. Notwithstanding anything to the contrary in this Warrant, in no
event shall the Exercise Price be reduced below the par value of the Company’s
Common Stock.

3. RIGHTS UPON DISTRIBUTION OF ASSETS. If the Company shall declare or make any
dividend or other distribution of its assets (or rights to acquire its assets)
to holders of shares of Common Stock, by way of return of capital or otherwise
(including, without limitation, any distribution of cash, stock or other
securities, property or options by way of a dividend, spin off,
reclassification, corporate rearrangement, scheme of arrangement or other
similar transaction, but excluding any event resulting in an adjustment pursuant
to Section 2 or Section 4(a) of this Warrant) (a “Distribution”), at any time
after the issuance of this Warrant, then, in each such case, the Holder shall be
entitled upon exercise of this



--------------------------------------------------------------------------------

Warrant for the purchase of any or all of the Warrant Shares, to receive the
amount of distributed property which would have been payable to the Holder had
the Holder been the holder of such Warrant Shares on the record date for the
determination of stockholders entitled to participate in the Distribution.

4. PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

(a) Purchase Rights. In addition to any adjustments pursuant to Section 2 above,
if at any time prior to the Expiration Date the Company grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to all of the record holders of any class
of shares of Common Stock (the “Purchase Rights”), then the Holder will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the Holder could have acquired if the Holder had
held the number of shares of Common Stock acquirable upon complete exercise of
this Warrant (without regard to any limitations on the exercise of this Warrant)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.

(b) Fundamental Transactions. Upon the occurrence of any Fundamental
Transaction, the Successor Entity shall succeed to, and be substituted for (so
that from and after the date of such Fundamental Transaction, the provisions of
this Warrant referring to the “Company” shall refer instead to the Successor
Entity), and may exercise every right and power of the Company and shall assume
all of the obligations of the Company under this Warrant with the same effect as
if such Successor Entity had been named as the Company herein. Upon consummation
of the Fundamental Transaction, the Successor Entity shall deliver to the Holder
confirmation that there shall be issued upon exercise of this Warrant at any
time after the consummation of the Fundamental Transaction, in lieu of the
shares of the Common Stock (or other securities, cash, assets or other property
purchasable upon the exercise of the Warrant prior to such Fundamental
Transaction), such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights), if any, that the Holder would have been entitled to receive upon the
happening of such Fundamental Transaction had this Warrant been exercised
immediately prior to such Fundamental Transaction, as adjusted in accordance
with the provisions of this Warrant. In addition to and not in substitution for
any other rights hereunder, prior to the consummation of any Fundamental
Transaction pursuant to which holders of shares of Common Stock are entitled to
receive securities or other assets with respect to or in exchange for shares of
Common Stock (a “Corporate Event”), the Company shall make appropriate provision
to insure that the Holder will thereafter have the right to receive upon
exercise of this Warrant within 90 days after the consummation of the
Fundamental Transaction but, in any event, prior to the Expiration Date, in lieu
of the shares of the Common Stock (or other securities, cash, assets or other
property) purchasable upon the exercise of the Warrant prior to such Fundamental
Transaction, such shares of stock, securities, cash, assets or any other
property whatsoever (including warrants or other purchase or subscription
rights) which the Holder would have been entitled to receive upon the happening
of such Fundamental Transaction had the Warrant been exercised immediately prior
to such Fundamental Transaction.



--------------------------------------------------------------------------------

5. RESERVATION OF WARRANT SHARES. The Company covenants that it will at all
times reserve and keep available out of the aggregate of its authorized but
unissued and otherwise unreserved Common Stock, solely for the purpose of
enabling it to issue Warrant Shares upon exercise of this Warrant as herein
provided, the number of shares of Common Stock which are then issuable and
deliverable upon the exercise of this entire Warrant, free from preemptive or
any other contingent purchase rights of Persons other than the Holder (taking
into account the adjustments and restrictions in Section 2). Such reservation
shall comply with the provisions of Section 1. The Company covenants that all
shares of Common Stock so issuable and deliverable shall, upon issuance and the
payment of the applicable Exercise Price in accordance with the terms hereof, be
duly and validly authorized, issued and fully paid and nonassessable. The
Company will take all such actions as may be reasonably necessary to assure that
such shares of Common Stock may be issued as provided herein without violation
of any applicable law or regulation, or of any requirements of any securities
exchange or automated quotation system upon which the Common Stock may be
listed.

6. REPRESENTATIONS AND ACKNOWLEDGMENTS OF HOLDER.

(a) Acquisition of Warrant for Personal Account. The Holder represents and
warrants that it is acquiring this Warrant and the Warrant Shares solely for its
account for investment and not with a present view toward the public
distribution of this Warrant or Warrant Shares or any part thereof and has no
present intention of selling or distributing this Warrant or Warrant Shares or
any arrangement or understanding with any other persons regarding the sale or
distribution of this Warrant or the Warrant Shares. The Holder will not,
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) this Warrant or the Warrant Shares except in accordance with the Securities
Act. The Holder represents and warrants that (i) it is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision regarding its
investment in this Warrant and, upon exercise of this Warrant, any Warrant
Shares and (ii) it is experienced in making investments of this type and has
such knowledge and background in financial and business matters that the Holder
is capable of evaluating the merits and risks of this investment and protecting
the Holder’s own interests.

(b) Securities Not Registered.

(i) The Holder understands that the offer and sale of this Warrant and the
Warrant Shares have not been registered under the Securities Act on the basis
that no distribution or public offering of the stock of the Company is to be
effected. The Holder realizes that the basis for the exemption may not be
present if, notwithstanding its representations, the Holder has a present
intention of acquiring the securities for a fixed or determinable period in the
future, selling (in connection with a distribution or otherwise), granting any
participation in, or otherwise distributing the securities. The Holder has no
such present intention.

(ii) The Holder recognizes that this Warrant and the Warrant Shares must be held
indefinitely unless they are subsequently registered under the Securities Act or
an exemption from such registration is available. The Holder recognizes that the
Company has no obligation to register this Warrant or the Warrant Shares.

(c) Disposition of Warrant Shares.

(i) The Holder further agrees not to make any disposition of all or any part of
this Warrant or Warrant Shares in any event unless and until:

(A) The Company shall have received a letter secured by the Holder from the
United States Securities and Exchange Commission (“SEC”) stating that no action
will be recommended to the SEC with respect to the proposed disposition;



--------------------------------------------------------------------------------

(B) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with said registration statement; or

(C) The Holder shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and if reasonably requested by the
Company, the Holder shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company, for the Holder to the effect that such
disposition will not require registration of this Warrant or Warrant Shares
under the Securities Act or any applicable state securities laws; provided, that
no opinion shall be required for any disposition made or to be made in
accordance with the provisions of Rule 144.

(ii) The Holder understands and agrees that all certificates evidencing the
Warrant Shares to be issued to the Holder may bear a legend in substantially the
following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OF
THE UNITED STATES. THE SECURITIES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER APPLICABLE SECURITIES LAWS, OR
UNLESS OFFERED, SOLD, PLEDGED, HYPOTHECATED OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE
COMPANY SHALL BE ENTITLED TO REQUIRE AN OPINION OF COUNSEL SATISFACTORY TO THE
COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED TO THE EXTENT THAT SUCH OPINION
IS REQUIRED PURSUANT TO THAT CERTAIN SECURITIES PURCHASE AGREEMENT UNDER WHICH
THE SECURITIES WERE ISSUED.

(d) Holder Not Deemed a Stockholder. Except as otherwise specifically provided
herein, the Holder, solely in such Person’s capacity as a holder of this
Warrant, shall not be entitled to vote or receive dividends or be deemed the
holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive notice of
meetings, receive dividends or subscription rights, or otherwise, prior to the
issuance to the Holder of the Warrant Shares which such Person is then entitled
to receive upon the due exercise of this Warrant. In addition, nothing contained
in this Warrant shall be construed as imposing any liabilities on the Holder to
purchase any securities (upon exercise of this Warrant or otherwise) or as a
stockholder of the Company, whether such liabilities are asserted by the Company
or by creditors of the Company.



--------------------------------------------------------------------------------

7. REGISTRATION AND REISSUANCE OF WARRANTS.

(a) Registration of Warrant. The Company shall register this Warrant, upon the
records to be maintained by the Company for that purpose (the “Warrant
Register”), in the name of the record Holder hereof from time to time. The
Company may deem and treat the registered Holder of this Warrant as the absolute
owner hereof for the purpose of any exercise hereof or any distribution to the
Holder, and for all other purposes, absent actual notice to the contrary. The
Company shall also register any transfer, exchange, reissuance or cancellation
of any portion of this Warrant in the Warrant Register.

(b) Transfer of Warrant. This Warrant may be offered for sale, sold, transferred
or assigned without the consent of the Company, subject to Section 6(c) and
except as may otherwise be required by applicable securities laws. Subject to
applicable securities laws, if this Warrant is to be transferred, the Holder
shall surrender this Warrant to the Company or its Transfer Agent, as directed
by the Company, together with all applicable transfer taxes, whereupon the
Company will, or will cause its Transfer Agent to, forthwith issue and deliver
upon the order of the Holder a new Warrant (in accordance with Section 7(e)),
registered as the Holder may request, representing the right to purchase the
number of Warrant Shares being transferred by the Holder and, if less than the
total number of Warrant Shares then underlying this Warrant is being
transferred, a new Warrant (in accordance with Section 7(e)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred. The acceptance of the new Warrant by the transferee thereof shall
be deemed the acceptance by such transferee of all of the rights and obligations
in respect of the new Warrant that the Holder has in respect of this Warrant.

(c) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
or the provision of reasonable security by the Holder to the Company and, in the
case of mutilation, upon surrender and cancellation of this Warrant, the Company
or its Transfer Agent, as directed by the Company, shall execute and deliver to
the Holder a new Warrant (in accordance with Section 7(e)) representing the
right to purchase the Warrant Shares then underlying this Warrant.

(d) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company or its
Transfer Agent, as directed by the Company, together with all applicable
transfer taxes, for a new Warrant or Warrants (in accordance with Section 7(e))
representing in the aggregate the right to purchase the number of Warrant Shares
then underlying this Warrant, and each such new Warrant will represent the right
to purchase such portion of such Warrant Shares as is designated by the Holder
at the time of such surrender; provided, however, that the Company or its
Transfer Agent, as directed by the Company, shall not be required to issue
Warrants for fractional shares of Common Stock hereunder.

(e) Issuance of New Warrants. Whenever the Company or its Transfer Agent, as
directed by the Company, is required to issue a new Warrant pursuant to the
terms of this Warrant, such new



--------------------------------------------------------------------------------

Warrant shall (i) be of like tenor with this Warrant, (ii) represent, as
indicated on the face of such new Warrant, the right to purchase the Warrant
Shares then underlying this Warrant (or in the case of a new Warrant being
issued pursuant to Section 7(b) or Section 7(c), the Warrant Shares designated
by the Holder which, when added to the number of shares of Common Stock
underlying the other new Warrants issued in connection with such issuance, does
not exceed the number of Warrant Shares then underlying this Warrant),
(iii) have an issuance date, as indicated on the face of such new Warrant which
is the same as the Issuance Date and (iv) have the same rights and conditions as
this Warrant.

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with the
information set forth in the Warrant Register. The Company shall give written
notice to the Holder (i) reasonably promptly following any adjustment of the
Exercise Price, setting forth in reasonable detail, and certifying, the
calculation of such adjustment and (ii) at least ten (10) days prior to the date
on which the Company closes its books or takes a record (A) with respect to any
dividend or distribution upon the shares of Common Stock, (B) with respect to
any grants, issuances or sales of any Options, Convertible Securities or rights
to purchase stock, warrants, securities or other property pro rata to the record
holders of any class of shares of Common Stock or (C) for determining rights to
vote with respect to any Fundamental Transaction, dissolution or liquidation;
provided, that in each case, such information shall be made known to the public
prior to or in conjunction with such notice being provided to the Holder.

9. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

10. LIMITATION OF LIABILITY. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant to purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Warrant
Shares or as a stockholder of the Company, whether such liability is asserted by
the Company or by creditors of the Company.

11. GOVERNING LAW. This Warrant shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

12. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any person as
the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.



--------------------------------------------------------------------------------

13. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via email or
facsimile within two (2) Trading Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within five (5) Trading Days of such
disputed determination or arithmetic calculation being submitted to the Holder,
then the Company shall, within two (2) Trading Days submit via email or
facsimile (a) the disputed determination of the Exercise Price to an
independent, reputable investment bank selected by the Company and approved by
the Holder or (b) the disputed arithmetic calculation of the Warrant Shares to
the Company’s independent, outside accountant. The Company shall cause the
investment bank or the accountant, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than ten (10) Trading Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accountant’s
determination or calculation, as the case may be, shall be binding upon all
parties absent demonstrable error. The expenses of the investment bank and
accountant will be borne by the Company unless the investment bank or accountant
determines that the determination of the Exercise Price or the arithmetic
calculation of the Warrant Shares by the Holder was incorrect, in which case the
expenses of the investment bank and accountant will be borne by the Holder.

14. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Warrant. The Company acknowledges
that a breach by it of its obligations hereunder may cause irreparable harm to
the Holder and that the remedy at law for any such breach may be inadequate. The
Company therefore agrees that, in the event of any such breach or threatened
breach, the holder of this Warrant shall be entitled, in addition to all other
available remedies, to seek an injunction restraining any breach.
Notwithstanding the foregoing or anything else herein to the contrary, if the
Company is for any reason unable to issue and deliver Warrant Shares upon
exercise of this Warrant as required pursuant to the terms hereof, the Company
shall have no obligation to pay to the Holder any cash or other consideration or
otherwise “net cash settle” this Warrant.

15. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

(a) “Bloomberg” means Bloomberg Financial Markets.

(b) “Change of Control” means any Fundamental Transaction other than (i) any
reorganization, recapitalization or reclassification of the Common Stock in
which holders of the Company’s voting power immediately prior to such
reorganization, recapitalization or reclassification continue after such
reorganization, recapitalization or reclassification to hold publicly traded
securities and, directly or indirectly, the voting power of the surviving entity
or entities necessary to elect a majority of the members of the board of
directors (or their equivalent if other than a corporation) of such entity or
entities, or (ii) pursuant to a migratory merger effected solely for the purpose
of changing the jurisdiction of incorporation of the Company.



--------------------------------------------------------------------------------

(c) “Common Stock” means (i) the Company’s shares of Common Stock, $0.01 par
value per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

(d) “Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
shares of Common Stock.

(e) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., the NYSE Amex LLC, The Nasdaq Stock Market, or the OTC Bulletin Board®.

(f) “Fundamental Transaction” means that (A) the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person providing to make a purchase, tender or exchange
offer that is accepted by the holders of more than 50% of the outstanding shares
of Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
50% of the outstanding shares of Common Stock (not including any shares of
Common Stock held by the other Person or other Persons making or party to, or
associated or affiliated with the other Persons making or party to, such stock
purchase agreement or other business combination), or (v) reorganize,
recapitalize or reclassify the Common Stock or (B) any “person” or “group” (as
these terms are used for purposes of Sections 13(d) and 14(d) of the Exchange
Act) is or shall become the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of 50% of the aggregate ordinary
voting power represented by issued and outstanding Common Stock.

(g) “Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.

(h) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(i) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.



--------------------------------------------------------------------------------

(j) “Principal Market” means the Nasdaq Global Market.

(k) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

(l) “Trading Day” means any day on which the Common Stock is traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the Common Stock is then traded; provided that
“Trading Day” shall not include any day on which the Common Stock is scheduled
to trade on such exchange or market for less than 4.5 hours or any day that the
Common Stock is suspended from trading during the final hour of trading on such
exchange or market (or if such exchange or market does not designate in advance
the closing time of trading on such exchange or market, then during the hour
ending at 4:00:00 p.m., New York Time).

(m) “Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on the Principal Market during
the period beginning at 9:30:01 a.m., New York City time, and ending at 4:00:00
p.m., New York City time, as reported by Bloomberg through its “Volume at Price”
function or, if the foregoing does not apply, the dollar volume-weighted average
price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
City time, and ending at 4:00:00 p.m., New York City time, as reported by
Bloomberg, or, if no dollar volume-weighted average price is reported for such
security by Bloomberg for such hours, the average of the highest closing bid
price and the lowest closing ask price of any of the market makers for such
security as reported in the “pink sheets” by Pink OTC Markets Inc. If the
Weighted Average Price cannot be calculated for such security on such date on
any of the foregoing bases, the Weighted Average Price of such security on such
date shall be the fair market value as mutually determined by the Company and
the Holder. If the Company and the Holder are unable to agree upon the fair
market value of such security, then such dispute shall be resolved pursuant to
Section 13 with the term “Weighted Average Price” being substituted for the term
“Exercise Price.” All such determinations shall be appropriately adjusted for
any share dividend, share split or other similar transaction during such period.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

MANNKIND CORPORATION By:  

 

  Matthew J. Pfeffer, Corporate Vice President   and Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

MANNKIND CORPORATION

The undersigned holder hereby exercises the right to purchase              of
the shares of Common Stock (“Warrant Shares”) of MannKind Corporation, a
Delaware corporation (the “Company”), evidenced by the attached Warrant to
Purchase Common Stock (the “Warrant”). Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.

1. Exercise Price. The Holder intends that payment of the Exercise Price shall
be made as (check one):

 

  ¨  

Cash Exercise under Section 1(a).

 

  ¨  

Cashless Exercise under Section 1(c).

2. Cash Exercise. If the Holder has elected a Cash Exercise, the Holder shall
pay the sum of $         to the Company in accordance with the terms of the
Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the holder
             Warrant Shares in accordance with the terms of the Warrant.

4. Representations and Warranties. By its delivery of this Exercise Notice, the
undersigned represents and warrants to the Company that the representations set
forth in Section 6 are true and correct on the date hereof, and acknowledges and
agrees to the transfer limitations with respect to the Warrant Shares set forth
in Section 6.

 

  DATED:  

 

            (Signature must conform in all respects to name of the Holder as
specified on the face of the Warrant)        

 



--------------------------------------------------------------------------------

        Registered Holder         Address:  

 

       

 

       

 

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice.

 

MANNKIND CORPORATION By:  

 

Name:   Title:  